Mr. Justice Craig delivered the opinion of the court: Upon the close of the plaintiff’s evidence, on motion of the defendant, the court instructed the jury to find a verdict in favor of the defendant, and the correctness of this ruling of the circuit court is the only question presented by the record. It is a familiar rule of law that in order to recover for personal injuries resulting from negligence, it must be averred and proved that the person injured was, at the time of the injury, observing due and ordinary care for his or her personal safety. Here the plaintiff was familiar with the offices she was employed to scrub, as she had performed the same labor for the defendant every two weeks for eighteen months next before the accident. She was not, in the discharge of her duties, required to pass from the offices into the shipping room for any purpose whatever. Indeed, she had no business in the shipping room. This is evident from the contract of employment, by which, as is disclosed by the evidence, defendant was to furnish plaintiff with the necessary implements or tools, such as hot water, soap, pails, and cloths to scrub and wipe up the floor. The watchman was there in charge of the building, ready to furnish any material needed by the plaintiff to enable her to perform her duties. This is apparent from plaintiff’s own testimony. She testified: “The watchman carried water for us and furnished everything for us.” From her evidence, when she needed anything all she had to do was to call for it. Thus provided as she was with everything necessary to enable her to discharge her duties, she had no business to go into different parts of the building in search of material, and when she did so, it was at her own risk. When the plaintiff called on the watchman to bring water to be used in scrubbing the floor, he went for the water and brought it. When she needed rags to dry the floor it was her duty to call on the watchman; but this she failed to do, and in utter disregard of her duties she left the offices where she was required to labor and went into the shipping room to hunt for rags, and while there, searching around a dark room, she fell into the shaft of the elevator, and was injured through her own negligence. As there was, under the evidence, no ground whatever upon which plaintiff could recover, the court properly instructed the jury to find a verdict for defendant. The judgment of the Appellate Court will be affirmed. Judgment affirmed. Mr. Justice Magruder, dissenting.